DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No prior art is being applied to claims 9-13 because the prior art does not disclose or make obvious the claim 9 phrase “in-area position calculating unit that calculates an in-area position of the moving body in the specified area on a basis of the first signal and a third signal, the third signal being detected from a third track provided on the moving body and having a scale of cycles less than the predetermined cycles; and a second correction unit that corrects a second absolute position of the moving body on a basis of the second absolute position and the reference position, the second absolute position being calculated on a basis of the specified area and the in-area position, wherein the correction unit corrects the absolute position on a basis of the second absolute position and the absolute position using the second absolute position instead of the reference position,” as is currently recited, in the combination, and as best understood.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrases “a slit specifying unit” on line 12, “a slit” on line 12, “a plurality of slits” on lines 13-14, “an in-slit position calculation unit” on line 17, and “an in-slit position” on line 18 of claim 1 lack proper written description.  Applicant uses the term “slit” throughout the application, but applicant does not reasonably explain what applicant means by this term and how applicant implements this term, and thus the other above recited claim features.  A slit is defined to mean “A long, straight, narrow cut or opening” per https://www.ahdictionary.com/word/search.html?q=slit.  However, as best understood, this is not the definition that applicant is relying upon in the disclosure, and applicant does not reasonably explain what applicant means by this term.  Using the published application, applicant explains in paragraph [0036] that the rotating body has eighteen projections and outputs eighteen cycles.  In paragraph [0039], applicant explains that rotating body 100 has two tracks that includes a gear shape or alternating N and S poles, and that Track A has 64 cycles and Track B has 63 cycles.  Paragraph [0046] then explains that, as an example of a slit, Track A has 64 cycles and has 64 slits.  As such, as best understood, when applicant recites a slit, applicant is referring to a period or cycle for a pair of poles or to a projection such as a tooth of a gear.  The above rejection is made in addition to the below rejection regarding the redefining of a term because applicant 
As to Claim 19,
The phrases “a slit” on line 9, “a slit” on line 12, “a plurality of slits” on line 10, and “an in-slit position” on line 13 lack proper written description.  Applicant uses the term “slit” throughout the application, but applicant does not reasonably explain what applicant means by this term and how applicant implements this term, and thus the other above recited claim features.  A slit is defined to mean “A long, straight, narrow cut or opening” per https://www.ahdictionary.com/word/search.html?q=slit.  However, as best understood, this is not the definition that applicant is relying upon in the disclosure, and applicant does not reasonably explain what applicant means by this term.  Using the published application, applicant explains in paragraph [0036] that the rotating body has eighteen projections and outputs eighteen cycles.  In paragraph [0039], applicant explains that rotating body 100 has two tracks that includes a gear shape or alternating N and S poles, and that Track A has 64 cycles and Track B has 63 cycles.  
As to Claim 16,
The phrase “the scale is configured by a gear shape or a rugged shape provided on the moving body or is configured by alternately magnetizing N poles and S poles” on lines 2-4 lacks proper written description.  Applicant claims that the scale can be a rugged shape, but applicant does not provide any guidance as to what can and cannot be considered a rugged shape.  Applicant does not show any example of the rugged shape or reasonably explain what the shape encompasses to reasonably establish possession of the shape.  As such, the above phrase lacks proper written description.
As to Claims 2-18,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrases “a slit specifying unit” on line 10, “a slit” on line 10, “a plurality of slits” on lines 12-12, “an in-slit position calculation unit” on line 15, and “an in-slit position” on line 16 are indefinite.  Applicant uses the term “slit” throughout the application, but applicant does not reasonably explain what applicant means by this term.  A slit is defined to mean “A long, straight, narrow cut or opening” per https://www.ahdictionary.com/word/search.html?q=slit.  However, as best understood, this is not the definition that applicant is relying upon in the disclosure, and applicant does not reasonably explain what applicant means by this term.  Using the published application, applicant explains in paragraph [0036] that the rotating body has eighteen projections and outputs eighteen cycles.  In paragraph [0039], applicant explains that rotating body 100 has two tracks that includes a gear shape or alternating N and S poles, and that Track A has 64 cycles and Track B has 63 cycles.  Paragraph [0046] then explains that, as an 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp.
The phrase “a correction unit that corrects an absolute position of the moving body on a basis of the absolute position and the reference position, the absolute position being calculated on a basis of the specified slit and the in-slit position” on the last three lines is indefinite.  Applicant recites that an absolute position is corrected on a basis of the absolute position and reference position, but applicant is therefore stating that the absolute position is corrected on the basis of itself and the reference position.  It is not clear how an absolute angle can be corrected on the basis on itself.
The phrase “an absolute position” on lines 1-2 of the last paragraph is indefinite.  Applicant distinctly recites the above absolute position from the reference position recited on line 3 but, as best understood, both the reference position and the absolute position are referring to the same position (see Figure 10 for example where the absolute angle calculation unit outputs the reference angle.)  The difference and relationship between the above absolute position and the previously recited reference position is therefore unclear as they are being distinctly recited but where they are not distinct.
As to Claim 9,
The phrase “the correction unit” on the second to last line is indefinite.  More than one correction unit was previously recited, and it is unclear if applicant is referencing the correction unit of claim 1 or the correction unit of claim 9.
As to Claim 16,
The phrase “the scale is configured by a gear shape or a rugged shape provided on the moving body or is configured by alternately magnetizing N poles and S poles” on lines 2-4 is indefinite.  Applicant claims that the scale can be a rugged shape, but applicant does not provide any guidance as to what can and cannot be considered a rugged shape.  Such a recitation does not 
As to Claim 19,
The phrases “a slit” on line 9, “a slit” on line 12, “a plurality of slits” on line 10, and “an in-slit position” on line 13 lack proper written description.  Applicant uses the term “slit” throughout the application, but applicant does not reasonably explain what applicant means by this term.  A slit is defined to mean “A long, straight, narrow cut or opening” per https://www.ahdictionary.com/word/search.html?q=slit.  However, as best understood, this is not the definition that applicant is relying upon in the disclosure, and applicant does not reasonably explain what applicant means by this term.  Using the published application, applicant explains in paragraph [0036] that the rotating body has eighteen projections and outputs eighteen cycles.  In paragraph [0039], applicant explains that rotating body 100 has two tracks that includes a gear shape or alternating N and S poles, and that Track A has 64 cycles and Track B has 63 cycles.  Paragraph [0046] then explains that, as an example of a slit, Track A has 64 cycles and has 64 slits.  As such, as best understood, when applicant recites a slit, applicant is referring to a period or cycle for a pair of poles or to a projection such as a tooth of a gear.  The above rejection is made in addition to the below rejection regarding the redefining of a term because applicant further explains in paragraph [0046] that the slit has a fan shape.  However, applicant does not reasonably explain or show this fan shape or explain how it pertains to the poles or teeth that, as best understood, define the slit.  As such, while a slit may correspond to a cycle  or period for pole pair or tooth, it is not clear that slit is the same thing as the cycle or period as these features are not fan shaped.  As such, what applicant means by a slit, and thus what applicant means by a slit specifying unit, a plurality of slits, an in-slit position calculation unit, a slit, and an in-slit 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “slit” in claim 1 is used by the claim to mean “a fan shaped element corresponding to a cycle or period of a tooth or pole pair,” while the accepted meaning is “A long, straight, narrow cut or opening” per https://www.ahdictionary.com/word/search.html?q=slit. The term is indefinite because the specification does not clearly redefine the term.
The phrase “correcting an absolute position of the moving body on a basis of the absolute position and the reference position, the absolute position being calculated on a basis of the specified slit and the in-slit position” on the last three lines is indefinite.  Applicant recites that an absolute position is corrected on a basis of the absolute position and reference position, but applicant is therefore stating that the absolute position is corrected on the basis of itself and the reference position.  It is not clear how an absolute angle can be corrected on the basis on itself.
The phrase “an absolute position” on lines 1-2 of the last paragraph is indefinite.  Applicant distinctly recites the above absolute position from the reference position recited on line 3 but, as best understood, both the reference position and the absolute position are referring 
As to Claims 2-18,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to Claim 9,
The phrase “the correction unit corrects the absolute position on a basis of the second absolute position and the absolute position using the second absolute position instead of the reference position” fails to include all of the limitations of claim 1. Claim 1 requires that the absolute position be corrected using the reference position (see the last three lines of claim 1). In the above claim, applicant removes this requirement and replaces the reference position with the 
As to Claims 10-13,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 14, 16, 17, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Granig et al. (Granig) (US 2014/0028294).
As to Claims 1 and 19,
Granig discloses a position detection device comprising: a reference position calculation unit that calculates a reference position (Nonius angle) of a moving body (rotatable shaft) on a basis of a first signal and a second signal (Paragraph [0058] / the portion of the signal processor that computes the Nonius angle which is based on the signals from two of the sensors), the first signal being detected from a first track (402a) provided on the moving body and having a scale of predetermined cycles (Figures 4A,4B), (Paragraph [0035]), and the second signal being detected from a second track (402b) provided on the moving body and having a scale of cycles less than the predetermined cycles (Figures 4A,4B), (Paragraph [0035]); a slit specifying unit that specifies a slit (signal period) corresponding to a position of the moving body among a plurality of slits on a basis of the reference position (Paragraphs [0060],[0061] / the portion of the signal processor that determines the signal period), the plurality of slits being obtained by dividing a moving range of the moving body (Paragraphs [0060],[0061]); an in-slit position calculation unit that calculates an in-slit position of the moving body in the specified slit on a basis of the first signal (Paragraph [0062] / the portion of the signal processor that calculates the position within the slit which is the enhanced angle); and a correction unit that corrects an absolute position of the moving body on a basis of the absolute position and the reference position, the absolute position being calculated on a basis of the specified slit and the in-slit position (Paragraphs [0063],[0064] / the portion of the signal processor that corrects the enhanced angle to account for error peaks, and where because the computation is based on the previous Nonius angle and enhanced angle, the final absolute position is calculated on a basis of the specified slit and the in-slit position and the reference position (Nonius angle).
As to Claim 7,
Granig discloses an absolute position calculation unit that calculates the absolute position of the moving body (Paragraph [0062] / the portion of the signal processor that just calculates the enhanced angle is the absolute position calculation unit).
As to Claim 8,
Granig discloses a first signal detection unit that detects the first signal; and a second signal detection unit that detects the second signal (Figure 4A / the portions of the signal processor that detects each respective signal are the first and second signal detection units).
As to Claim 14,
Granig discloses the moving body rotates around a rotation center (Figure 4A).
As to Claim 16,
Granig discloses the scale is configured by a gear shape or a rugged shape provided on the moving body or is configured by alternately magnetizing N poles and S poles (Figure 4), (Paragraph [0035]).
As to Claim 17,
Granig discloses the first signal detection unit detects the first signal corresponding to a change in light or a change in a magnetic field due to movement of the scale of the first track (Figure 4A), (Paragraph [0035]), and the second signal detection unit detects the second signal corresponding to a change in light or a change in a magnetic field due to movement of the scale of the second track (Figure 4A), (Paragraph [0035]).
As to Claim 18,
Granig discloses the second track has a scale having cycles smaller by one cycle than the predetermined cycles (Figure 4A), (Paragraph [0035]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Granig et al. (Granig) (US 2014/0028294) in view of Takahashi et al. (Takahashi) (US 2009/0315544).
As to Claims 2, 3, 6,
Granig does not disclose the first signal includes two sinusoidal waves having a phase difference of 90 therebetween, and the second signal includes two sinusoidal waves having a phase difference of 90 therebetween, the reference position calculation unit calculates the reference position from a difference between a first value and a second value, the first value being obtained by calculating an arctangent2 of the two sinusoidal waves of the first signal, and the second value being obtained by calculating an arctangent2 of the two sinusoidal waves of the second signal, the in-slit position calculation unit calculates the in-slit position on a basis of a first value obtained by calculating an arctangent2 of the two sinusoidal waves of the first signal.
Takahashi discloses the first signal includes two sinusoidal waves having a phase difference of 90 therebetween (Figure 3), and the second signal includes two sinusoidal waves having a phase difference of 90 therebetween (Paragraph [0062]), the reference position calculation unit calculates the reference position from a difference between a first value and a second value, the first value being obtained by calculating an arctangent2 of the two sinusoidal waves of the first signal, and the second value being obtained by calculating an arctangent2 of the two sinusoidal waves of the second signal (Paragraph [0062], [0066] / note the absolute angle detection circuit is the reference position calculation unit), the in-slit position calculation unit calculates the in-slit position on a basis of a first value obtained by calculating an arctangent2 of the two sinusoidal waves of the first signal (Paragraph [0062] / note the phase detection devices can be considered part of the in-slit calculation unit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Granig to include he first signal includes two sinusoidal waves having a phase difference of 90 therebetween, and the second signal includes two sinusoidal waves having a phase difference of 90 therebetween, the reference position calculation unit calculates the reference position from a difference between a first value and a second value, the first value being obtained by calculating an arctangent2 of the two sinusoidal waves of the first signal, and the second value being obtained by calculating an arctangent2 of the two sinusoidal waves of the second signal, the in-slit position calculation unit calculates the in-slit position on a basis of a first value obtained by calculating an arctangent2 of the two sinusoidal waves of the first signal as taught by Takahashi in order to advantageously provide the ability to individually calculate the angle for each track so as to ensure that the track is rotating at the proper speed.
As to Claim 4,
Granig discloses a detection unit that detects whether or not a position deviation occurs between the reference position and the absolute position on a basis of a difference between the reference position and the absolute position, wherein the correction unit corrects the absolute position on a basis of the difference in a case where it is detected by the detection unit that the position deviation occurs (Figure 7), (Paragraphs [0063],[0064] / note when an deviation or error occurs based on the Nonius (reference) position and the enhanced (absolute) position, the correction unit corrects the enhanced position).
As to Claim 5,
Granig discloses the detection unit detects that the position deviation occurs in a case where the difference is larger than half of the predetermined cycles (Paragraphs [0063], [0064] / note the difference can reasonably be larger than half of the predetermined cycles).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Granig et al. (Granig) (US 2014/0028294) in view of Kirste et al. (Kirste) (US 2013/0200886).
As to Claim 16,
Granig discloses the moving body rotates about a rotation center (Figure 4A), (Paragraph [0035]).
Granig does not disclose the moving body linearly moves.
Kirste discloses that it is known to use position detecting devices to detect linear movement or rotational movement (Paragraph [0002]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Granig to include the moving body linearly moves given the above disclosure and teaching of Kirste in order to advantageously be able to detect other objects that do not rotate and still be able to provide an enhanced position between the movable object.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2011/0309824 to Takahashi et al. which discloses three magnetic tracks and absolute angle detection, 2) US 2011/0187355 to Dixon et al. which discloses two common rotating tracks on the same body and the determination of an absolute position, and 3) US 5,012,238 to Hayashi which discloses an absolute encoder using magnetic tracks including an incremental track.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858